Seabury, J.
This action is upon a promissory note for $500. The summons and complaint ■ demand judgment against the defendant for the sum of $500, with interest thereon, together with the costs and disbursements of this action. The court below found $50 to be due the plaintiff upon the note and awarded judgment for $64.72 in favor of the plaintiff. The appellant claims that the court below was without jurisdiction of the subject-matter of the action because the plaintiff’s claim exceeded $500. In support of his argument the appellant refers us to several cases which were decided upon facts which arose prior to May 17, 1905. Prior to that date the Municipal Court of the city of New York had jurisdiction of “ an action to recover damages upon or for breach of contract express or implied, other .than a promise to marry, where the sum claimed does not exceed $500.”
By chapter 513 of the Laws of 1005, subdivision 1 of section 1 of the Municipal Court Act was amended by adding to the former section the words “ exclusive of interest and costs.” This amendment became a law on May 17, 1905.
The purpose of this amendment was to increase the jurisdiction of the Municipal Court of the city of New York to the extent of .permitting that court to hear and determine the cases specified in subdivision 1 of section 1 of the Municipal Court Act where the sum claimed does not exceed $500 plus the interest which has accrued upon such sum and the costs of the action.
The counsel for the appellant seems to have been misled by the case of Smith v. Dunn, 46 Misc. Rep. 475. That case was decided by this court in February, 1905, upon facts which arose in 1904. The opinion of Mr. Justice McCall as there reported quotes the statute as amended on May 1.7, 1905. That amendment had not at that time been made and the words “ exclusive of interest and costs ” appearing in the opinion as reported in the Miscellaneous Reports are obvi*34ously 'the result of a mistake, made by the reporter. The opinion is correctly reported in 92 New York Supplement at page 300. We have examined the original opinion of Mr. Justice McCall on file in this court and find that it did not contain the words “ exclusive of interest and costs.”
Judgment affirmed, with costs.
Lehman and Gerard, JJ., concur.
Judgment affirmed.